Citation Nr: 0520497	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.

3.  Entitlement to service connection for congestive heart 
failure (CHF).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
March 1964. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at a Board hearing in February 2005 at 
the RO before the undersigned Veterans Law Judge.  A 
transcript (T) of the hearing has been associated with the 
claims file.

After a careful review of all evidence of record, the Board 
has determined that the appellant's claims of service 
connection for nicotine dependence, COPD and CHF must be 
remanded for further development of the evidence.  Although 
the Board has not reviewed the claim with a view towards 
ascertaining the merits of the appeal, the Board has 
identified certain matters, which must be resolved, prior to 
adjudication of this matter.

The appellant argues that he developed asbestos-related COPD 
as a result of exposure to asbestos in military service, 
principally aboard a troop ship and in barracks (T 18-19).  A 
December 1998 report from AJS, D.O., a specialist in 
occupational lung disease, which noted asbestos exposure 
during and after service, included an X-ray reading that 
contained precisely defined markers that supported the 
diagnostic impression of asbestos-related pleural disease and 
pulmonary asbestosis.  The Board notes that a VA diagnostic 
radiology scan of the chest in March 2004 was read as showing 
no evidence of asbestos sequela in the thorax.  A VA examiner 
in March 2004 in stating that the veteran did not have 
"asbestosis related disease" referred to a January 2003 VA 
chest X-ray being reported as normal.  In addition, Dr. S. 
also relied on pulmonary function testing that revealed 
evidence of restrictive and obstructive disease.  The VA 
pulmonary function study on the VA examination in 2004 also 
confirmed a moderate restrictive defect.

The veteran also asserts that the COPD and cardiovascular 
disease identified as CHF are related to nicotine dependence 
that began during military service (T 6-7, 9-10).  At the 
Board hearing the appellant was asked to obtain statements 
regarding his smoking history and he did submit two 
statements early in 2005.  He also submitted several 
authorization forms to release medical records. 

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service. See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993). Precedent opinions of the General 
Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 
2002). Although recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service, this statute 
applies only to claims filed after June 9, 1998. See 38 
U.S.C.A. § 1103 (West 2002). In the instant case, VA received 
the veteran's claim before that date.

The revised section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service. It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112. See 38 
U.S.C.A. § 1103(b). In other words, service connection may be 
granted on a secondary basis if competent medical evidence 
indicates that the claimed illness had its origin in tobacco 
use subsequent to service, but the veteran developed nicotine 
dependence during service which led to the continued tobacco 
use after service. In essence, the issue then becomes whether 
the illness may be considered secondary to service-incurred 
nicotine dependence pursuant to 38 C.F.R. § 3.310. See VA 
General Counsel Precedential Opinion (VAOPGCPREC) 19-97; see 
also 38 U.S.C.A. § 7104(c) (VA is statutorily bound to follow 
the precedential opinions of the VA General Counsel); Davis 
v. West, 13 Vet. App. 178, 183 (1999).

The Board notes that VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles. The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans benefits laws, and, in that regard, further 
VA guidelines which held in the affirmative were referenced. 
VAOPGCPREC 19-97 further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
was the proximate cause of the disability or death. 
VAOPGCPREC 19-97 also noted the potential for an intervening 
or a supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes. See USB Letter 20-97-14 (July 24, 1997). Therefore, 
the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence upon 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of claimed disability or death occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue. It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence. See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated. As discussed above, a supervening 
cause of the disability or death, such as, for example, 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission (i.e., stop smoking) and then resume use of tobacco 
products.

In this instance, the veteran has reported that he first 
began smoking in service, and that as a result, he eventually 
developed a several pack-a-day habit, which he reported 
having discontinued in approximately 1987.  The veteran also 
testified he has been diagnosed with COPD and CHF, which has 
been linked to his reported tobacco use by a private 
examiner, and that a private physician found he was nicotine 
dependent (T 4-10).  However, no opinion has been rendered as 
to whether the veteran suffered from nicotine dependence in 
service, and, if so, whether that dependence was incurred in 
service.  

Thus, in keeping with the provisions as set out in the VCAA, 
to include the duty to assist under section 5103A(d), the 
Board believes that the RO should refer this case for a 
medical review and opinion, to include a determination as to 
when the veteran first began smoking, and, if it is found 
that smoking first began during service, whether this 
resulted in the veteran developing a nicotine dependence at 
that time.  See for example Charles v. Principi, 16 Vet. App. 
370 (2002).  The issues on appeal though claimed under 
different theories are inextricably intertwined with the 
issue of entitlement to service connection for nicotine 
dependence. Holland v. Brown, 6 Vet. App. 443, 447 (1994).  
The Board seeks to avoid piecemeal adjudication that hinders 
the decision making process.  See for example McDade v. 
Principi, 18 Vet. App. 317 (2003).  The Board believes that 
the chest X-ray reviewed in connection with the 1998 
evaluation that Dr. S. completed and subsequent reports 
should be reviewed since the discrepancy in the findings that 
are material to the diagnosis of asbestos-related disease 
should be reconciled to fulfill the duty to assist.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Based on the veteran's response to the 
invitation at the recent Board hearing to submit or 
identify additional evidence, the RO should attempt 
to procure copies of all records from all 
identified treatment sources.  All attempts to 
secure this evidence must be documented in the 
claims file by the RO. If, after making reasonable 
efforts to obtain named records the RO is unable to 
secure same, the RO must notify the veteran and (a) 
identify the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that the RO 
made to obtain those records; and (c) describe any 
further action to be taken by the RO with respect 
to the claim. The veteran must then be given an 
opportunity to respond.  The RO should also make a 
request to Dr. AJS for all available records 
regarding the veteran's treatment, in particular 
the January 1998 chest X-ray he referred to in his 
December 1998 report and ask that he identify the 
reader. 

2. The veteran should be afforded a VA psychiatric 
examination before being scheduled for the 
pulmonary and cardiac examinations. The claims file 
must be made available to and reviewed by the 
examiner prior to the requested examination and the 
examination report should reflect that such a 
review was made.  Based on examination of the 
veteran and a review of the claims folder, the 
examiner is asked to answer the following 
questions:

(a) Does the evidence show that the veteran meets 
the criteria necessary to diagnose nicotine 
dependence as defined in the DSM-IV?

(b) If so, is it at least as likely as not that 
such dependence was acquired in service and 
resulted in the continued use of tobacco products 
after service? 

(c) That is, did the veteran's smoking in service 
alone lead him to become nicotine dependent? 

(d) If so, what contemporaneously recorded clinical 
evidence supports such a finding? 

(e) What was the impact of the veteran's decision 
to continue to smoke post service until he quit 
smoking, and any development of nicotine 
dependence? 

A complete rationale for all opinions expressed 
must be provided. 

3. The veteran should be provided a VA pulmonary 
examination to determine the nature and etiology of 
any lung disorder found. All pertinent 
symptomatology and findings should be reported in 
detail. Any indicated diagnostic tests and studies 
should be accomplished. The claims file must be 
made available to and reviewed by the examiner 
prior to the requested examination and the 
examination report should reflect that such a 
review was made.  Based on examination of the 
veteran and a review of the claims folder, the 
examiner is asked to answer the following 
questions:

(a) If the veteran is diagnosed with nicotine 
dependence due to service which resulted in the 
continued use of tobacco products after service, is 
it at least as likely as not that any service 
acquired nicotine dependence was the proximate 
cause of COPD or did it aggravate any lung disorder 
found, including COPD?  

(b) Alternatively, if asbestos-related pulmonary 
disease is found upon reconciliation of current and 
previous evaluation findings, is it at least as 
likely as not that such pulmonary disease is 
related to asbestos exposure during military 
service?  In responding to this question the 
examiner should discuss the impact of the veteran's 
reported exposure to asbestos after service and the 
development of his pulmonary disease. 

(c) If service acquired nicotine dependence is not 
found, the examiner should also provide an opinion 
as to whether it is at least as likely as not that 
the veteran's smoking during the period of service 
alone caused any lung disorder found, or whether it 
is more likely than not that his continued smoking 
post service led to the development of COPD or any 
other lung disorder found.

A complete rationale for all opinions expressed 
must be provided. 

4. The veteran should be provided a VA cardiac 
examination to determine the nature and etiology of 
CHF. All pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished. The claims file must be made 
available to and reviewed by the examiner prior to 
the requested examination and the examination 
report should reflect that such a review was made 
in responding to the following questions:

(a) If the veteran is diagnosed with nicotine 
dependence due to service which resulted in the 
continued use of tobacco products after service, 
and/or asbestos related disease linked to service, 
is it at least as likely as not that any service 
acquired nicotine dependence or asbestos-related 
disease was the proximate cause of CHF or did 
either aggravate CHF?

(b) If service acquired nicotine dependence or 
asbestos-related disease is not substantiated in 
the record, is it least as likely as not that the 
veteran's smoking or asbestos exposure during the 
period of service alone caused any CHF, or whether 
it is more likely than not that his continued 
smoking or asbestos exposure post service led to 
the development of CHF? 

A complete rationale for all opinions expressed 
must be provided. 

5. The veteran is hereby notified that it is his 
responsibility to report for the examinations and 
to cooperate in the development of the claim. The 
consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655 (2004). In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should 
be obtained which shows that notice scheduling the 
examination was sent to the last known address. It 
should also be indicated whether any notice that 
was sent was returned as undeliverable.

6. The RO should review the claims file and ensure 
that all of the foregoing development has been 
conducted and completed in full. If any development 
is incomplete, appropriate corrective action is to 
be implemented. Thereafter, the RO should 
readjudicate the veteran's claims of entitlement to 
service connection nicotine dependence, and for a 
lung disorder identified as COPD, and a heart 
disorder identified as CHF secondary to tobacco use 
or asbestos exposure in service and/or nicotine 
dependence acquired in service on the merits. If 
the issues on appeal remain denied, the RO should 
provide the veteran and his representative with a 
supplemental statement of the case and provide an 
adequate opportunity to respond. The case should 
then be returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  By this remand, the Board intimates 
no opinion as to any final outcome warranted.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




